Citation Nr: 0407681	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  96-23401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1947.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1995 RO decision which denied service 
connection for residuals of a neck injury (with head and neck 
pain).  In July 1999, the veteran appeared at a Travel Board 
hearing.  In October 1999, the Board remanded the claim to 
the RO for additional evidentiary development.  In June 2003, 
the Board sent the veteran a letter in which he was informed 
that the Board Member who held his Travel Board hearing was 
no longer employed by the Board, and he had the right to have 
an additional hearing if he desired.  He was told that he had 
30 days to respond to this letter, and if no response was 
received within this time the Board would assume he did not 
want an additional hearing.  No response to the letter was 
received.


FINDING OF FACT

The veteran's current neck disorder, including degenerative 
arthritis of the cervical spine, began many years after 
service and was not caused by any incident of service.


CONCLUSION OF LAW

Claimed residuals of a neck injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002);  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 1944 
to February 1947.  Service medical records show no neck 
injury or neck disorder.  The records show he was seen at the 
12th Evacuation Hospital from April 15 to 19, 1945 for 
treatment of gastroenteritis.  His service discharge 
examination in December 1946 shows a normal musculoskeletal 
system. 

Post-service medical records from the late 1960s, including 
general examinations, are negative for a neck disorder.  
These records primarily refer to schizophrenia.

VA medical records show that gouty arthritis was diagnosed 
during a March-April 1975 hospitalization.

At a July 1975 VA examination, the veteran reported that he 
had recent aching in the neck and right arm, starting 3 or 4 
months ago.  He also complained of right knee pain.  Recent 
treatment for gouty arthritis was noted.  Current X-rays of 
the cervical spine showed degenerative changes with spurring 
involving the cervical vertebral bodies.  Examination 
diagnoses included degenerative changes of the cervical 
spine, and gouty arthritis.

VA treatment records from the 1980s and 1990s show treatment 
for various physical ailments including degenerative joint 
disease of multiple joints.  A September 1987 record mentions 
a complaint of neck pain.  The veteran was also treated for 
psychiatric problems including schizophrenia, and a diagnosis 
of post-traumatic stress disorder (PTSD) was made in the 
1990s.

In February 1995, the veteran filed a claim for service 
connection for residuals of a neck injury.

In September 1996, the National Personnel Records Center 
(NPRC) advised that it did not have any Surgeon General's 
Office (SGO) hospital extracts regarding the veteran.  A copy 
of a Morning Report dated April 24, 1945 was furnished, 
stating that the veteran was transferred on that date from 
his unit to a hospital.  The reason for the transfer was not 
indicated.

In September 1997, the RO granted service connection for 
PTSD.  A November 1998 RO decision granted a 100 percent 
rating for PTSD.

In July 1999, the veteran and his wife appeared at a Travel 
Board hearing at the RO.  The veteran said that he sustained 
a neck injury during service in a vehicle accident.  It was 
suggested by the veteran's representative that his 
hospitalization on April 24, 1945 may have been for reasons 
related to his neck.  The veteran's wife testified that he 
had complained about pain in his neck over the years.  
   
In December 2001, the NPRC advised that no additional service 
medical records or SGO reports for the veteran could be 
found.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for residuals of a neck injury.  Identified 
relevant medical records have been obtained to the extent 
possible.  A VA examination is not necessary to decide the 
claim.  A VA examination with opinion is not warranted in 
this case as there is no competent evidence which would 
indicate that a current neck disorder is the result of any 
event, injury, or disease occurring in service.  There are no 
proven predicate facts upon which a doctor could make a 
competent medical opinion on any relationship between a 
current neck disorder and service.  See 38 C.F.R. § 
3.159(c)(4).  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran's service medical records from his 1944-1947 
active duty are negative for a neck disorder or neck injury.  
A Morning Report shows hospitalization for an undisclosed 
illness in 1945, and the veteran's representative asserts 
that this may have been for a neck injury.  However, there is 
no evidence to suppport such assertion, and the service 
medical records show the veteran had just been released from 
the same hospital where he had been treated for 
gastroenteritis.  Medical records dated after the Morning 
Report, including the service discharge examination, show no 
neck disorder and do not refer to a neck injury.  

There is no evidence of arthritis of the cervical spine 
(i.e., neck) within the year after active duty.  The first 
post-service evidence of neck problems is in 1975, when the 
veteran complained of neck pain beginning in the past few 
months.  X-rays at that time showed degenerative joint 
disease (i.e., arthritis) of the cervical spine.  Later 
medical records dated into the 1990s show arthritis of 
multiple joints.  The medical records do not suggest that the 
veteran's current neck disorder, including cervical spine 
arthritis, is related to service which ended many years ago.  
As a layman, the veteran does not have competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
veteran's current neck disorder, including degenerative 
arthritis of the cervical spine, began many years after 
service and was not caused by any incident of service.  
Claimed residuals of a neck injury were not incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the claim for service connection for residuals of a 
neck injury.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for residuals of a neck injury is denied.





	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



